Citation Nr: 0711532	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected hepatitis C, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased disability rating for service-
connected hepatocellular carcinoma, currently evaluated as 30 
percent disabling.

REPRESENTATION

Veteran represented by:  Michael R. Viterna, Attorney at Law


INTRODUCTION

The veteran served on active duty from May 1986 to March 
1988, July 1992 to August 1993, February 1995 to June 1995, 
and June 1996 to August 1996. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural background

A Board decision, which was signed by the undersigned 
Veterans Law Judge and  dated in October 2002, granted 
service connection for hepatitis C. The RO issued a rating 
decision in October 2002 implementing the Board's decision, 
at which time the veteran's service-connected hepatitis C was 
assigned a zero percent rating, effective June 30, 1999.  The 
veteran perfected an appeal as to the disability rating 
assigned.

In July 2003, the RO granted separate ratings for hepatitis C 
and hepatocellular carcinoma.  See 38 C.F.R. § 4.25 (2003); 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately].  With respect to the service-
connected hepatitis C, the RO assigned a noncompensable 
disability rating from June 30, 1999, the date of the 
veteran's initial claim of entitlement to service connection, 
and a 20 percent rating from July 2, 2001.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) [where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period].  For the service-connected liver 
cancer, the RO assigned a 60 percent rating from June 30, 
1999; a 100 percent rating from December 11, 2000; and a 30 
percent rating from March 1, 2003. 

In June 2004, the Board remanded this case to the RO so that 
additional evidentiary and procedural development could be 
undertaken.  Subsequent efforts to do so will be discussed 
below.  In February 2005, the RO issued a supplemental 
statement of the case (SSOC) which confirmed and continued 
the assigned disability ratings.  The veteran's VA claims 
folder has been returned to the Board for further appellate 
proceedings. 



Issues not on appeal

In the July 2003 rating decision, service connection was 
granted for diabetes mellitus on a secondary basis; a 10 
percent disability rating was assigned therefor, effective 
February 15, 2002.  Eligibility for Dependents' Educational 
assistance was not established, and entitlement to special 
monthly compensation based on the need for aid and attendance 
or housebound status was denied.  

In a September 2005 rating decision, the RO granted service 
connection for a ventral incisional hernia and assigned a 20 
percent rating, effective January 16, 2002; and denied 
service connection for hypertension.  In a January 2007 
rating decision, the RO granted service connection for major 
depression and assigned a 
30 percent disability rating, effective September 27, 2005; 
and denied service connection for a heart condition, basal 
cell carcinomas of the nose.

To the Board's knowledge, neither the veteran nor his 
attorney has expressed disagreement with any of those 
decisions.  Accordingly, none of those issues is in appellate 
status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2006); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process].  


FINDINGS OF FACT

1.  The veteran's service-connected Hepatitis C is currently 
manifested by daily fatigue and malaise, without anorexia, 
weight loss or hepatomegaly.  

2.  The veteran's service-connected hepatocellular carcinoma 
resulted in a liver transplant in January 2002.  The 
residuals thereof are daily fatigue and malaise. 




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the veteran's service-connected Hepatitis C have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

2..  The criteria for a disability rating in excess of 30 
percent for the status post liver transplant have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7343, 7345 (2000 and 2006); 7351 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for service-
connected Hepatitis C, currently evaluated 20 percent 
disabling; and service-connected hepatocellular carcinoma, 
status post liver transplant, currently evaluated 30 percent 
disabling.  Because the two service-connected disabilities 
are closely related, the Board will address them together, to 
the extent possible. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case for additional evidentiary and procedural 
development in June 2004.  In a nutshell, the Board 
instructed the RO to: (1) issue a letter which fully complied 
with the provisions of the Veterans Claims Assistance Act of 
2000 (the VCAA); (2) obtain additional medical evidence, to 
include a VA medical examination; and (3) readjudicate the 
issues on appeal. 

In response to the Board's remand, the RO issued a VCAA 
letter in August 2004; obtained additional VA treatment 
records of the veteran and scheduled the veteran for a VA 
examination, which was completed in January 2005; and 
readjudicated the claim via the February 2005 SSOC.  Thus, 
all of the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].   

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.   As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.   See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was sent VCAA notice in the form of a 
letter dated August 4, 2004, pursuant to the Board's June 
2004 remand.  For the reasons detailed below, the Board finds 
that, through this letter, the veteran has been amply 
informed of what is required of him and of VA.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).   Here, the June 2004 VCAA letter stated 
that in order for an increased disability rating to be 
granted, the evidence must show that the disability was worse 
than was rated by the RO. 

Second, VA must inform the claimant of the information and 
evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).   The VCAA 
letter informed the veteran that VA would obtain evidence 
kept by the VA and any other federal government agency, such 
as the Social Security Administration.  The veteran was also 
informed that VA would provide a medical examination if 
necessary.  (Several VA examinations of the veteran were 
completed during the course of this appeal.)  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).   In this regard, the March 2005 VCAA 
letter advised the veteran that although VA would make 
reasonable efforts to obtain records not held by a federal 
agency, such as private medical records and employment 
records, "It is your responsibility to make sure we receive 
all requested records that are not in the possession of a 
Federal department or agency." [Emphasis as in the original 
August 4, 2004 VCAA letter, page 4].  

Finally, VA must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
 See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006).   In this case, the August 2004 letter 
informed the veteran: "If there is any other evidence or 
information that you think will support you claim, please let 
us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.   Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Here, the August 2004 VCAA notice was sent to the 
veteran after    
the initial assignment of a disability rating in October 
2002.

Crucially, after the veteran was provided with VCAA notice 
through the August 2004VCAA letter his claims were 
readjudicated in the February 2005 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
See Mayfield v. Nicholson, No. 02-1077 (December 21, 2006), 
slip opinion at 5-6 [A SSOC that complies with all applicable 
due process and notification requirements constitutes a 
readjudication decision].  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  The 
veteran and his attorney have pointed to no prejudice 
resulting from the timing of the VCAA notice.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of disability.   Section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  
 
In this case, elements (1), (2) and (3) are not in dispute.   
As discussed above, element (4), degree of disability, was 
the subject of the April 2004 VCAA letters.  

In April 2006 the veteran was sent a letter which 
specifically referenced Dingess/Hartman v. Nicholson.  That 
letter dealt with element (5), effective date.  See the April 
17, 2006 VCAA letter, page 7. 

In short, the veteran has been amply informed of what is 
required of him and of VA under the VCAA, including 
notification under Dingess.

Moreover, the veteran has actively participated in the 
processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  Moreover, he 
has been represented by an attorney, who is presumably 
familiar with the requirements of the VCAA.  Neither the 
veteran or his attorney have intimated that notice provided 
by the RO was in any way defective.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.   See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of several VA examinations.  The Board 
is not aware of any outstanding evidence which is pertinent 
to these issues, and the veteran and his representative have 
identified no such evidence.  

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran is 
represented by an attorney, and he has been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2005).    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Specific rating criteria

New criteria for evaluating chronic liver disease and 
hepatitis became effective on July 2, 2001.  See 66 Fed. Reg. 
29486 (May 31, 2001).  Specifically, with respect to this 
appeal, 38 C.F.R. §§ 4.112 and 4.114 were amended and 
Diagnostic Code 7345 was revised.  Diagnostic Codes 7351 and 
7354 were added. Prior to that date, there was no specific 
diagnostic code pertaining to hepatitis C.

Service connection has been granted for hepatocellular 
carcinoma effective from June 30, 1999; service connection 
for hepatitis was made effective as of the date of the change 
in the regulation, July 2, 2001.  The Board will therefore 
evaluate the veteran's service-connected liver disease under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.)  Hepatitis C

The veteran's service-connected Hepatitis C is currently 
rated 20 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2006).  As was noted above, this 
Diagnostic Code was established effective July 1, 2001.

Under Diagnostic Code 7354, a 20 percent rating is assigned 
for daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period. 

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly. 

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain). 

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. 
(See 38 C.F.R. § 4.14).

Note (2): For purposes of evaluating conditions under 
Diagnostic Code 7345, ''incapacitating episode'' means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; the term "minor weight 
loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112 (2006). 

(ii.)  Hepatocellular carcinoma

The veteran's service-connected hepatocellular carcinoma is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.115, Diagnostic Codes 7345-7351 (2006).  See 38 C.F.R. § 
4.27 (2006) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

Diagnostic Code 7351 [liver transplant] calls for the 
assignment of a 100 percent rating immediately post surgery; 
thereafter, a minimum 30 percent disability rating may be 
assigned.  As was noted above, this diagnostic code was added 
effective July 1, 2001.

Diagnostic Code 7343, relating to new malignant growths, 
provides for a total rating for one year following the 
cessation of therapeutic procedures.  Thereafter, Diagnostic 
Code 7343 provides that the disease will be rated on 
residuals.  This diagnostic code existed, in somewhat 
different form, prior to July 1, 2001. 

Current Diagnostic Code 7345, which is for chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, autoimmune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) contains essentially similar 
rating criteria as Diagnostic Code 7354, including notes (1) 
and (2), except for the requirement of serologic evidence of 
Hepatitis C infection.

Former Diagnostic Code 7345, effective prior to July 1, 2001, 
provides that infectious hepatitis with marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy warrants a 100 
percent evaluation. 

Infectious hepatitis with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression warrants a 60 percent evaluation. 

Infectious hepatitis with minimal liver damage with 
associated fatigue, anxiety and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures warrants a 30 
percent evaluation.

Factual background

Because of the medical and procedural complexity of this 
case, the Board believes that a relatively brief factual 
background is in order.  

The veteran was a member of the Michigan Air National Guard, 
evidently with periods of active duty deployment to other 
nations.  He evidently was in good health until August 1998, 
when he began to experience symptoms including fatigue an 
abdominal pain.  Hepatitis C was diagnosed.  Although a 
precise cause was never identified, it was suspected that the 
Hepatitis C was contracted during a dental procedure in Saudi 
Arabia while the veteran was deployed there in 1996.

The veteran filed a claim of entitlement to service 
connection for Hepatitis C in 1999, which was denied by the 
RO.  The veteran appealed to the Board.  In an October 2002 
decision, the undersigned Veterans Law Judge granted service 
connection for Hepatitis C.  In the implementing rating 
decision, the RO assigned a noncompensable rating decision, 
effective June 30, 1999.  The veteran disagreed with the 
assigned rating.  In the notice of disagreement, his attorney 
reported that the veteran underwent a liver transplant in 
January 2002.  Medical records were obtained, which indicated 
that carcinoma of the liver was identified in the Autumn of 
2001.

In a July 2003 rating action, the veteran's liver disability 
was re-evaluated.  Service connection was granted for 
hepatocellular carcinoma.  A 60 percent disability rating was 
assigned effective June 30, 1999; a 100 percent disability 
rating was assigned effective December 11, 2000; and a 30 
percent rating was assigned from March 1, 2003.   In 
addition, a 20 percent rating was assigned for Hepatitis C, 
effective from July 2, 2001, the date of the change in the 
rating criteria.


Analysis

The veteran seeks increased ratings for two related service-
connected disabilities:  hepatitis C associated with 
hepatocellular carcinoma, currently evaluated 20 percent 
disabling under Diagnostic Code 5354; and hepatocellular 
carcinoma, status post liver transplant, currently evaluated 
30 percent disabling under Diagnostic Codes 7345-7351.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's service-connected Hepatitis C is rated under 
Diagnostic Code 7354 [Hepatitis C].  This is clearly 
appropriate.

The veteran's status post liver transplant has been 
separately rated under Diagnostic Codes 7345-7351 [chronic 
liver disease, excluding hepatitis C-liver transplant].    

The Board believes that because liver cancer was diagnosed, 
Diagnostic Code 7343 [malignant neoplasms of the digestive 
system] is also potentially applicable.  However, although 
Diagnostic Code 7343 is in some ways similar to Diagnostic 
Code 7251, it differs in one crucial respect: it does not 
allow for the assignment of anything but a 100 percent 
disability rating.  That is, under both Diagnostic Code 7343 
and Diagnostic Code 7351, a 100 percent rating is initially 
assigned.  Under both diagnostic codes, after the initial 
rating of 100 percent the disability is rated based on 
residual symptoms.  However, under Diagnostic Code 7343 there 
is no minimum rating, while under Diagnostic Code 7351 a 
minimum rating of 30 percent is warranted. 

Thus, under the circumstances here presented, if the veteran 
were to be rated under Diagnostic Code 7343, after the 100 
percent rating was no longer applicable he would be rated 
only under Diagnostic Code 7345 (or Diagnostic Code 7354).  
On the other hand, according to the RO, under Diagnostic Code 
7351 he could be awarded the minimum 30 percent rating  under 
that diagnostic code, as well as a separate rating under 
Diagnostic Code 7345.  Although the Board is not impressed 
with the RO's logic, it cannot dispute that such an 
interpretation is beneficial to the veteran.
 
The veteran and his attorney have not disagreed with the RO's 
choice of rating codes, nor have they suggested any more 
appropriate diagnostic codes.  

Thus the veteran's liver disease is therefore appropriately 
rated under Diagnostic Code 7354 [Hepatitis C] and separately 
under Diagnostic Codes 7351-7345 [liver transplant-chronic 
liver disease.]

The veteran's statements

The veteran, in several statements in support of his claim 
(dated May 2003, September 2004 and May 2005), has described 
himself as being chronically fatigued and unable to engage in 
any form of strenuous exercise.  The veteran's spouse has in 
essence endorsed the veteran's statements.

The Board observes in passing that for his part the veteran's 
attorney has provided little if any in the way of substantive 
contentions, merely reiterating the veteran's own 
contentions. 

The medical reports

A review of the medical evidence, which includes extensive 
outpatient treatment reports as well as the report of a June 
2003 private examination, reports of VA examinations in July 
2003, January 2005, May 2005 and April 2006, shows that the 
veteran has reported extreme fatigue, nausea and pain in the 
abdomen and joints.   

The veteran weighed 240 pounds at the June 2003 examination.  
The examiner stated "The only problem has been the 
recurrence of the Hepatitis C virus causing minimal disease 
at this point as well as overall weakness since the liver 
transplant."   No hepatosplenagomely was identified.

During the veteran's July 2003 examination, his weight was 
recorded as 246 pounds.  He was 237 pounds at the January 
2005 examination, 228 pounds at the May 2005 examination and 
229 pounds at the April 2006 examination.  During an October 
2006 VA psychiatric examination he was 232 pounds. The 
veteran is six feet one inch tall.  

During the July 2003 examination, muscle strength was 5/5; no 
hepatosplenomegaly was found.  The veteran did not report any 
incapacitating episodes; he indicated that he worked at a 
sedentary job as a weather observer at an airport.  Similar 
findings were reported during the January 2005 examination, 
with the exception that although strength in the upper and 
lower extremities was 5/5, grip strength was 4/5.  The 
veteran reported episodes of nausea in the morning 2-3 times 
weekly.  During the May 2005 VA examination, the veteran 
complained of loss of strength in his hands. 

The veteran's outpatient treatment records have been reviewed 
and the contents are congruent with the examination reports.

Schedular ratings

As explained above, the veteran's liver disease is currently 
separately rated under Diagnostic Codes 7351 (30 percent) and 
7354 (20 percent).   

Diagnostic Code 7354 did not exist prior to July 1, 2001.  
Prior to July 1, 2001, the veteran's service-connected liver 
disease was initially rated under Diagnostic Codes 7351-7345.  
It appears that a 60 percent rating was initially assigned 
under Diagnostic Code 7345, effective as of the date of 
service connection, June 30, 1999.  The assigned rating was 
increased to 100 percent under Diagnostic Code 7354 effective 
December 11, 2000, the date the veteran was listed as a 
candidate for a liver transplant; and then decreased to 30 
percent under Diagnostic Code 7351 effective March 1, 2003.  

The separate 20 percent rating under Diagnostic Code 7354 was 
initiated effective July 1, 2001, the effective date of the 
new Diagnostic Code for Hepatitis C.     

Although the Board does not necessarily disagree with the two 
separate ratings which have been currently assigned by the 
RO, this presents certain problems.  
The veteran's symptomatology, principally fatigue, is covered 
by the criteria found in both Diagnostic Code 7345 and 
Diagnostic Code 7354.  As noted by the Board above, the 
schedular criteria for these two diagnostic codes is 
virtually identical.  Significantly, Note (1) to each 
diagnostic code specifically prohibits rating the same signs 
and symptoms of liver disease under different diagnostic 
codes, specifically citing the VA anti-pyramiding provision, 
38 C.F.R. § 4.14.  

The RO's approach appears to have been to assign a 20 percent 
rating under Diagnostic Code 7354 based on the actual 
symptoms which have been identified, and to assign the 
minimal 30 percent rating under Diagnostic Code 7351 based on 
no specific symptomatology and for no clear reason. 

In any event, the Board may not separately rate the same 
specific symptomatology, such as the veteran's principal 
complaint of fatigue, under two different rating criteria. 
See the VA anti-pyramiding provision, 38 C.F.R. § 4.14 
(2006); [the evaluation of the same disability under various 
diagnoses is to be avoided].

In addition, the rating criteria found in current Diagnostic 
Code 7354 includes malaise, and the criteria in former 
Diagnostic Code 7345 encompass mental anxiety and depression.  
However, the veteran has been granted service connection for 
major depression secondary to his service-connected liver 
cancer.  Thus, to separately rate such symptoms under 
Diagnostic Codes 7354 or 7345 would constitute prohibited 
pyramiding.  



(i.)  Diagnostic Code 7354 

As discussed above, for a 40 percent disability rating to be 
awarded under Diagnostic Code daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 

The criteria in Diagnostic Code 7354 are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 
334 (1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  Thus, although there is no evidence 
of incapacitating episodes, this does not necessarily prelude 
the assignment of a higher rating.

 Thus, the Board must determine whether there is present 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly.  Certainly, the Board has no reason to 
doubt that there is daily fatigue and malaise.  [Although as 
alluded to above the veteran's major depression has been 
assigned a separate disability rating of 30 percent, there is 
no evidence which separates fatigue and malaise due to the 
hepatitis and that due to depression.  Therefore, the Board 
will ascribe fatigue and malaise to the hepatitis.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).] 

However, there is no evidence of anorexia.  The veteran has 
weighed well over 200 pounds throughout the entire appeal 
period.  Moreover, there is no evidence of 
minor weight loss.  As was noted in the law and regulations 
section above, the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  See 38 C.F.R. § 4.112 
(2006).  Here, the veteran's weight has remained relatively 
constant, ranging from 
246 pounds to 228 pounds.  The difference of 18 pounds is 
obviously less than 10 percent of the baseline weight of 246 
pounds, and is indeed less than 10 percent of the lowest 
recorded weight, 228 pounds.  Moreover, it appears that the 
veteran has gained weight recently,  up to 232 pounds at the 
October 2006 VA psychiatric examination.

In addition, there is no evidence of hepatomegaly.  The June 
2003 private examiner, and VA examiners in July 2003 and 
January 2005, specifically indicated that hepatomegaly was 
not present.  The outpatient treatment records similarly do 
not indicate the presence of hepatomegaly.

After having carefully reviewed the medical evidence and the 
statements of the veteran and his spouse, the Board finds 
that the current symptomatology is congruent with that which 
calls for a 20 percent rating under Diagnostic Code 7354.  
Under Diagnostic Code 7354, a 20 percent rating is assigned 
for daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  As explained above, no incapacitating 
episodes have been identified.  There is evidence of daily 
fatigue and malaise, although not of anorexia.

The Board further observes that since the criteria for a 
40 percent rating under Diagnostic Code 7354 are not met, the 
more stringent criteria for even higher ratings, such as 
substantial weight loss and near-constant debilitating 
symptoms, are obviously also not met. 

(ii.) Diagnostic Codes 7351-7345 

Turning to the separate rating under 7351-7345 assigned by 
the RO, as the Board has discussed above rating the veteran 
under Diagnostic Code 7345 would amount to prohibited 
pyramiding, since the criteria under Diagnostic Code 7345 are 
virtually identical to those which have been applied above 
under Diagnostic Code 7354.  Indeed, such overlapping ratings 
are specifically prohibited by Note (1) to both Diagnostic 
Code 7345 and 7354.  

The Board will not disturb the 30 percent rating which has 
been assigned under Diagnostic Code 7351. 

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, a 60 percent disability rating was initially 
assigned under Diagnostic Code 7345, effective as of the date 
of service connection, June 30, 1999.  The assigned rating 
was increased to 100 percent effective December 11, 2000, the 
date the veteran was initially described as a candidate for a 
liver transplant.  The rating was decreased to 30 percent 
under Diagnostic Code 7351 effective March 1, 2003.  

The separate 20 percent rating under Diagnostic Code 7354 was 
initiated effective July 1, 2001, the effective date of the 
new Diagnostic Code for Hepatitis C.

With respect to Diagnostic Code 7354, it does not appear that 
at any time since July 1, 2001 have symptoms associated with 
the veteran's service-connected Hepatitis C approximated 
those which would allow for the assignment of a 40 percent or 
higher disability rating.  That is, the symptoms for the 
entire period have been daily fatigue and malaise, without 
anorexia, weight loss, hepatomegaly or incapacitating 
episodes 
There is no evidence to the contrary.

With respect to the rating under Diagnostic Code 7345, a 100 
percent rating was in effect from December 11, 2000 to March 
1, 2003.  Prior to December 11, 2000 a 
60 percent rating was assigned; after March 1, 2003 a 30 
percent rating was assigned under Diagnostic Code 7351.

For the period from June 30, 1999, the date of service 
connection, to December 11, 2000, the date of the RO's 
assignment of a 100 percent disability rating, the medical 
and other evidence consists principally of National Guard 
Medical Evaluation Board (MEB) records, private medical 
records, and the report of a November 1999 VA physical 
examination.  

The July 1999 MEB examination found no hepatomegaly but did 
find splenomegaly.  Laboratory findings were consistent with 
liver cirrhosis.  
He was not considered for liver transplantation at the time.  
The November 1999 VA examination report indicated that the 
veteran weighed 232 pounds; cirrhosis and moderate 
splenomegaly was noted.   

After having considered this evidence, the Board finds that a 
disability rating in excess of the previously assigned 60 
percent was not warranted prior to December 11, 2000.  

Under the former criteria for Diagnostic Code 7345 (effective 
prior to July 2, 2001), marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy warrants a 100 percent evaluation.  These 
criteria are disjunctive.  The second section, relating to 
episodes of several weeks duration, was obviously not met.  
The veteran indicated that he was able to do a full days 
work.  With respect to the first section, for the same reason 
there was no evidence of "marked gastrointestinal 
symptoms".  In November 1999 the veteran denied any nausea, 
vomiting, or other gastrointestinal symptoms.  His appetite 
was reportedly good.  Concerning marked liver damage, as 
discussed above the veteran was not considered to be a 
candidate for liver transplant during this period.  In 
addition to the MEB examination, the November 1999 private 
medical records stated that the veteran "was found to be too 
well to be listed for transplant."

In short, there is little evidence in the record which 
suggests that the veteran's  condition during the period from 
June 30, 1999, the date of service connection, to December 
11, 2000, the date of the RO's assignment of a 100 percent 
disability rating, warranted the assignment of a disability 
rating in excess of the 60 percent which was previously 
assigned.  As noted above, the veteran was working full time, 
had few complaints, and although tests indicated cirrhosis of 
the liver (but not carcinoma of the liver) it appears from 
their comments that his physicians had determined that he was 
doing well.

The Board further observes that a 100 percent disability 
rating would not be warranted prior to December 11, 2000 
under the former version of Diagnostic Code 7343 because  
liver cancer was not diagnosed prior to that date.  The 
medical records show that liver cancer was first identified 
in late 2001. 

Turning to the question of the assignment of a 30 percent 
rating under Diagnostic Code 7351 after March 1, 2003, as 
discussed above such rating appears to be based only on the 
fact that the veteran was status post liver transplant.  His 
actual symptoms have been rated 20 percent disabling under 
Diagnostic Code 7354, discussed above.  

The only other rating available under Diagnostic Code 7351 is 
100 percent.  The evidence does not show that such rating 
could be continued indefinitely; based on the medical 
evidence, in particular private medical records and the 
report of the July 2003 VA examination referred to above, the 
RO assigned the 30 percent rating (along with the 20 percent 
rating under Diagnostic Code 5254), later in July 2003.   
After March 1, 2003, there is no evidence of any 
symptomatology which could be used to assign a 100 percent 
rating under Diagnostic Code 7351.

In short, for the reasons stated immediately above the Board 
agrees with the staged ratings signed by the RO.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The medical evidence shows that the veteran has a post-
surgical scar with a ventral incisional hernia.  Service 
connection has been granted for the ventral incisional hernia 
and a 20 percent disability rating has been assigned 
therefor.  The surgical scar itself has been described as 
well-healed and non-tender.  See the report of an April 2006 
VA examination, an August 2004 VA outpatient treatment 
record, and a June 2003 private medical record.  A separate 
rating for the surgical scar is therefore not warranted.

The Board has identified no other sequelae of the Hepatitis 
C/liver cancer which could be separately rated, and the 
veteran and his attorney have identified none. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).

After a careful review of the record, the Board has 
determined that the matter of the veteran's potential 
entitlement to an extraschedular rating has not been raised 
by the veteran or his attorney.  Nor has it addressed by the 
RO.  Under Floyd v. Brown, 
9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance. See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure]. 
If the veteran wishes the matter of an extraschedular rating 
to be considered, this must initially be considered by the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].  

The Board has therefore determined that it does not have 
jurisdiction over the matter of an extraschedular rating for 
the veteran's service-connected hearing loss. If the veteran 
wishes to have VA consider the matter of an extraschedular 
rating, he should contact the RO.


ORDER

Entitlement to an increased disability rating for service-
connected hepatitis C is denied.

Entitlement to an increased disability rating for service-
connected hepatocellular carcinoma is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


